                                                                      The Atlantic Building
                                                                        950 F Street, NW
                                                                  Washington, DC 20004-1404
                                                                202-239-3300 | Fax: 202-239-3333
Thomas W Davison                                                     Direct Dial: 202-239-3933                                  Email: tom.davison@alston.com


VIA CM/ECF                                                       February 17, 2020

The Honorable Stephen I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

              Re: Signify North America Corporation et al., v. Satco Products, Inc., Case No.
                  2:19-cv-06125-JMA-SIL

Dear Judge Locke:

        Pursuant to a conference call with chambers on February 6, 2020, Plaintiffs Signify North
America Corporation and Signify Holding B.V. (collectively, “Signify”) and Defendant Satco
Products, Inc. (“Satco”) move the Court for entry of a disputed protective order. Signify’s proposed
protective order is attached as Exhibit 1, Satco’s proposed protective order is attached as Exhibit
2, and a redline showing the differences is attached as Exhibit 3. The Parties have met and
conferred numerous times regarding the protective order but have been unable to reach an
agreement regarding two issues. These issues and the Parties’ positions are summarized below.

I.     Signify Requests that the Court Prohibit Competitive Decision Makers From
Accessing All Documents Produced in this Litigation

             A.           Signify’s Position

        The Parties dispute whether non-attorney employees of Satco with decision making
authority should have access to all documents produced in this litigation. For example, Satco
requests that non-attorneys with decision making authority have access to: (i) licenses that Signify
has entered into with companies that compete with Satco and (ii) documents regarding Signify
products that directly compete with Satco products. Signify proposes an attorneys’ eyes only
provision because “courts utilize attorneys’ eyes only protective orders when especially sensitive
information is at issue or the information is to be provided to a competitor.” Westbrook v. Charlie
Sciara & Son Produce Co., No. 07-2657 Ma/P, 2008 U.S. Dist. LEXIS 24649, 2008 WL 839745
(W.D. Tenn. Mar. 27, 2008).

        The determination for denial of access under a protective order turns on the extent to which
the person to whom the information is disclosed is involved in “competitive decision making”
(e.g., decisions regarding pricing, product design, etc.) with the client. United States Steel Corp.
v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984). “In a particular case, e.g., where corporate
employees are involved in competitive decision-making, it may well be that a party seeking access



Alston & Bird LLP                                                                                                                                www.alston.com


Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
February 17, 2020
Page 2


should be forced to retain outside counsel or be denied the access recognized as needed.” Hitkansut
LLC v. United States, 111 Fed. Cl. 228, 239 (Fed. Cl. 2013) (internal citations omitted).

        Here Satco has requested that competitive decision makers such as its President (William
Gildin), Senior Vice President for Product Development and Marketing (Brian Brandes), and Vice
President for Product Development (Chris Siegal) be allowed to see all confidential information.
Courts routinely prohibit individuals such as those proposed by Satco from accessing all
confidential information. Ross—Hime Designs, Inc. v. United States, 109 Fed. Cl. 725, 742-44
(Fed. Cl. 2013) (denying access of confidential information to plaintiff’s president who was likely
to be involved in competitive decision-making); McAirlaids, Inc. v. Kimberly-Clark Corp., 299
F.R.D. 498, 499 (W.D. Va. 2014) (denying competitive decision-makers such as the president,
owner, and chief operating officer access to confidential information); Tailored Lighting, Inc. v.
Osram Sylvania Prods., Inc., 236 F.R.D. 146, 147-48 (W.D.N.Y. 2006) (denying president access
to confidential information because it would be “unreasonable to expect that anyone working to
further his own scientific and technological interests would be able assuredly to avoid even the
subconscious use of confidential information revealed through discovery that is relevant to those
interests.”).

       Satco’s non-attorney competitive decision makers should not have access to license
agreements that Signify has entered into with third parties. For example, Satco has requested the
production of license agreements that Signify has entered into with companies that directly
compete with Satco, such as Eiko Global, LLC, Bulbrite Industries, Inc., and Halco Lighting
Technologies. Ex. 4 at 15-16 (Requests Nos. 46-51). Allowing Satco decision makers to access to
these confidential license agreements would provide Satco with an unfair competitive advantage.
Courts have recognized that Attorneys’ Eyes Only provisions are appropriate for license
agreements such as these. Cabell v. Zorro Prods., No. 15-cv-00771-EJD (HRL), 2017 U.S. Dist.
LEXIS 103749, at *3-4 (N.D. Cal. July 5, 2017).

        Additionally, Signify and Satco sell numerous products that directly compete. Satco has
requested the production of numerous categories of confidential technical documents, such as
specifications, design documents, and schematics, related to Signify products that compete with
Satco products. See Ex. 4 at 12-13 (Request Nos. 23-26). Further, Satco has requested the
production of confidential financial documents related to Signify products that compete with Satco
products such as “all […] notes from sales meetings,” “[all] contracts,” and “all sales records […],
monthly and year-end by customer, by region, and by product.” Id. at 14-15 (Request Nos. 37, 39).
If Satco decision makers are provided with access to these documents, then the potential for abuse
and competitive loss is real.

         The disclosure of highly confidential information regarding third party license agreements
and the technical and financial aspects of Signify’s products cannot later be removed from the
thought process of Satco’s competitive decision-makers as they manage Satco’s business
operations. Hitkansut LLC, 111 Fed. Cl. 239 (“[T]he fallibility of the human brain is paramount.
It is simply impossible for a human being to segregate, or ‘unlearn,’ certain pieces of knowledge.”).
Once Satco’s competitive decision makers have access to this information they will necessarily
use it as they design Satco’s products and develop Satco’s sales strategies. Moreover, Satco’s
“proposed non-attorney designees are not officers of the court, are not bound by the same Code of
February 17, 2020
Page 3


Professional Responsibility, and are not subject to the same sanctions. They cannot be disbarred
or disciplined in the same way, and therefore they do not face similarly serious consequences for
breach of the protective order.” Allergan, Inc. v. Teva Pharm. USA, No. 2:15-cv-1455-WCB, 2017
U.S. Dist. LEXIS 27549, at *15-16 (E.D. Tex. Feb. 28, 2017).

        Satco will not be “unfairly disadvantaged if non-attorney staff, who lack the same
professional obligations and are more likely involved in competitive decision-making, are
prohibited from accessing such information.” Id. at *23 (internal citations omitted). Satco may
assess the merits of the litigation and develop strategy using litigation counsel and outside experts
to review information marked RESTRICTED - ATTORNEYS’ EYES ONLY, and present it in a
non-confidential manner to Satco for decision-making purposes. See R.R. Donnelley, No. No. 06-
032, 2007 U.S. Dist. LEXIS 424, 2007 WL 61885, at *1 (D. Del. 2007) (“The risk of inadvertent
disclosure cannot be overcome by the mere contention that access to confidential information is
necessary for case management.”).

       B.      Satco’s position

        Signify seeks to prevent Satco employees who are uniquely qualified to evaluate the merits
and value of this litigation from accessing discovery necessary to defend Satco’s interests in this
matter. Specifically, Signify contends that Satco’s CEO and two key Satco employees should not
be permitted access to Signify’s licensing agreements. 1 However, Signify has failed to meet its
burden to prove that the disclosure of such information would inflict a clearly defined and serious
injury on Signify. Further, if any harm exists—it does not—it is outweighed by Satco’s need for
the information. Satco is a small company, and it has no legal department. Satco’s CEO needs
access to the licensing information to be able to effectively evaluate the litigation, particularly
Satco’s patent misuse claim and Signify’s damages claim, as well as to evaluate any possibility of
settlement. Moreover, the licensing information is likely to be used at trial, which means that
Satco’s CEO will see it eventually. For these and the other reasons discussed below, Satco
respectfully submits that Signify’s request should be denied, and Satco’s proposed protective order
should be adopted.

       Signify Has Not Met Its Burden

       “The party seeking a protective order has the burden of showing that good cause exists for
issuance of that order.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004) (internal
quotations omitted). To establish good cause, the moving party must make a particular and specific
demonstration of fact that it will be harmed by disclosing information it believes to be confidential.
Havens v. Metropolitan Life Ins. Co. (In re Akron Beacon Journal), 1995 U.S. Dist. LEXIS 5183,
at *11 (S.D.N.Y. April 20, 1995). “Broad allegations of harm, unsubstantiated by specific
examples or articulated reasoning, do not satisfy [the moving party’s burden].” Sharpe v. Cty. of
Nassau, No. 15-6446 (ADS) (AYS), 2016 U.S. Dist. LEXIS 175169, at *4 (E.D.N.Y. Dec. 19,
2016) (quoting Rofail v. United States, 227 F.R.D. 53, 54 (E.D.N.Y. 2005)).

1
 Satco does not seek to disclose “confidential technical documents, such as specifications,
design documents, and schematics” to its employees.
February 17, 2020
Page 4



        Initially, Signify does not dispute that the information it seeks to shield from Satco’s three
identified representatives is highly relevant to this case. Indeed, information about Signify’s
licensing agreements is potentially the most relevant information in this case for Satco’s patent
misuse claim and for Signify’s damages claims. Nevertheless, Signify asserts that the fact that
those employees could be considered competitive decision-makers alone prevents them from
accessing such information. Signify is mistaken. Contrary to Signify’s position, competitive
decision-makers should not be prevented from receiving another party’s confidential information
unless the moving party can show that disclosure would cause a specific harm. See Havens, 1995
U.S. Dist. LEXIS 5183, at *11. Signify has not met and cannot meet that high burden. Specifically,
Signify has not demonstrated that that the disclosure of its licenses to Satco’s three representatives
would cause it any harm, let alone provided any specific facts required to assess the supposed
harm. Absent a particularized showing of harm, courts have routinely permitted competitive
decision-makers to access an opposing party’s agreements and confidential information. See, e.g.,
Alarmax Distribs. v. Honeywell Int’l, Inc., 2015 U.S. Dist. LEXIS 179636, at *4-8 (W.D. Pa. Oct.
28, 2015) (permitting the president of a company access to agreements with non-parties); THK
America, Inc. v. Nippon Seiko K.K., 141 F.R.D. 461, 462 (N.D. Ill. 1991) (rejecting proposal to
prevent disclosure of sensitive information to plaintiff’s president); Gyro-Trac Corp. v. Vermeer
Mfg. Co., 2012 U.S. Dist. LEXIS 198666, at *2-3 (D.S.C. Aug. 21, 2012) (allowing a company
owner access to a competitor’s sensitive business information, including marketing and business
plans).

        With respect to licenses, Signify has not identified which, if any, portions of these
agreements are confidential. This is important because Signify has publicly disclosed its general
licensing strategy and the initial licensing rates offered to prospective licensees for over a decade.2
Instead, Signify vaguely asserts that disclosing the licenses would give Satco a “competitive
advantage” against its licensees and allow Satco to “develop sales strategies.” Such non-specific,
theoretical assertions of harm are insufficient to meet Signify’s burden. See, e.g., Alarmax, 2015
U.S. Dist. LEXIS 179636, at *4-8 (assertions that “[the discovering party] would gain important
insight into [the moving party’s] long term plans … business [] and potentially could use [this]
knowledge to injure [the moving party’s] future business prospects” and that “release of
proprietary information … would severely undercut [the moving party’s] initiative in marketing
and client development” do not clearly define an injury); Sprinturf, Inc. v. Southwest Recreational
Indus., Inc., 216 F.R.D. 320, 324-25 (E.D. Pa. 2003) (holding generalized conclusions of harm to
a non-party failed to demonstrate specific injury necessary to show good cause).

       Satco does not compete with Signify in the licensing space. When, as here, the potential
disclosure of information is not between direct competitors, the risk of harm is more remote and
favors disclosure. See Sadofsky v. Fiesta Products, LLC, 2008 WL 11420051, at *2 (E.D.N.Y.
2008) (denying protective order where parties were not direct competitors); Rywkin v. New York

2
 See https://www.ledsmagazine.com/home/article/16698014/philips-introduces-licensing-
program-for-ledbased-luminaires (July 2008 publication);
https://www.assets.signify.com/is/content/PhilipsLighting/Assets/signify/global/20200113-
enabled-presentation.pdf (January 2020 presentation)
February 17, 2020
Page 5


Blood Ctr., 1998 WL 556158, at *5 (S.D.N.Y. Aug. 31, 1998) (noting that “courts often require
disclosure of trade secrets even in litigation with competitors” even though “[c]ourts presume that
disclosure to a competitor is more harmful than disclosure to a noncompetitor”). Moreover, Satco
is a reseller of lighting products—it does not independently design, develop or manufacture
products, as Signify is fully aware. Even inadvertently, the identified Satco employees would not
be able to use licensing information obtained through this lawsuit in the design of Satco’s products.
Accordingly, Signify has not established that it would be harmed by the disclosure of the licensing
information.

        Satco’s Need For Access Outweighs Potential Harm To Signify

        Even if Signify could establish good cause (which it cannot), the minimal risk and potential
harm of inadvertent disclosure do not outweigh the prejudice to Satco if its three employees are
denied access to this relevant information. The potential harm from inadvertent disclosure turns
on the degree of sensitivity of the information at issue and the extent to which it could be misused
by a competitor. See, e.g., Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir.
1991). Here, Signify’s general licensing strategy and initial licensing rates are publicly available.
Thus, much of the licensing information it seeks to shield cannot be considered so sensitive as to
merit attorneys’ eyes only confidentiality.

         Further, because licensing information is important evidence for both the patent misuse
claim and Signify’s damages claim, it is almost certain to be presented at trial by both Signify and
Satco. Thus, Satco’s CEO will ultimately have access to this information at least by the time of
the trial. See, e.g., Standard Space Platforms Corp. v. U.S., 35 Fed. Cl. 505, 509 (Fed. Cl. 1996)
(“[T]o deny plaintiff the right to have its own president assist in its litigation, given defendant’s
flimsy showing, could well border on a denial of due process.”); Martinez v. City of Ogden, 2009
WL 424785, at *3 (D. Utah Feb. 18, 2009) (“Restrictions on a litigant’s access to information that
may constitute or lead to evidence and arguments may severely hamper the litigant’s
participation.”). It does not make sense to restrict Satco’s ability to evaluate its position and prepare
its case in order to delay disclosure of information that will eventually be presented at trial.

        Finally, the licensing information Signify intends to shield is critical to Satco’s claims.
Satco has no legal department, and the three Satco representatives’ experience in this industry and
familiarity with Satco’s business make them uniquely qualified to evaluate the licensing
documents. If they are prevented from doing so, Satco will be prejudiced in preparing its claims
and defenses. Courts are reluctant to limit access to relevant discovery materials in these
circumstances. See, e.g., Alarmax, 2015 U.S. Dist. LEXIS 179636, at *11-12 (permitting
disclosure where defendant is “a small business with no in-house counsel” and its president is
“uniquely qualified to understand the information at issue which is integral to the prosecution of
this case.”); Merit Industries, Inc. v. Feuer, 201 F.R.D. 382, 385 (E.D. Pa. 2001) (permitting
disclosure of confidential information because “defendants are entitled to participate in the
preparation of their own defense”); Northbrook Dig. LLC v. Vendio Servs., 625 F. Supp. 2d 728,
762 (D. Minn. 2008) (denial of access to employees with “substantial experience in a narrow field
that cannot be replaced in the open market” would impair the party’s ability to prosecute an
infringement claim); L-3 Commc’ns Corp. v. Jaxon Eng’g & Maint. Inc., 863 F. Supp. 2d 1066,
February 17, 2020
Page 6


1091 (D. Colo. 2012) (allowing in-house technical advisor access to AEO material because it was
“essential to the ability of the plaintiff to prove their case”); MGP Ingredients, Inc. v. Mars, Inc.,
245 F.R.D. 497, 502 (D. Kan. 2007) (“[p]rohibiting [a party’s] employees from having access to
discovery material in this case could impair its ability to prosecute its claims . . .”); Medtronic
Sofamor Danek, Inc. v. Michelson, 2002 WL 33003691, at *4 (W.D. Tenn. Jan. 30, 2002) (refusing
to deny defendant’s access to documents on issues at the heart of the lawsuit); THK America, Inc.,
141 F.R.D. 461, 462 (N.D. Ill. 1991) (finding that denying access by plaintiff’s president and patent
inventor “would unduly ‘hamstring’ the plaintiff’s litigious efforts”).

II.   Satco Proposes that the Protective Order Provide a Procedure for the Production of
Third Party Documents

       A.      Satco’s Position

        The parties agree that relevant documents containing third party confidential information
will be (and, in fact, already are) responsive to discovery requests in this case. For example, Satco
has requested that Signify produce all license agreements with third parties which are relevant to
at least damages in this case, and Signify has stated that it possess numerous such licenses.
However, Signify has also stated that many of these licenses include confidentiality provisions that
allegedly would prevent their production in this case, even under the confidentiality provisions
contained in the parties’ respective proposed protective orders.

        The timely production of those relevant license agreements is important for several reasons,
including Signify’s request that a mediation be held relatively early in the case. Accordingly, Satco
has proposed a reasonable and orderly procedure for facilitating the resolution of any disputes
concerning the production of those licenses (and any other documents containing confidential third
party information). The procedure Satco proposes is taken from the Northern District of
California’s model protective order.3 The procedure (a) requires that, in the event a party is subject
to an agreement with a third party not to produce a particular document, notice be given to that
third party; and (b) requires production of the document if the third party does not seek protection
from the Court. This procedure is fair to all parties involved and will provide for the efficient and
cost-effective resolution of any such disputes.

       B.      Signify’s Position

        Signify is not refusing to produce third party confidential documents such as existing
license agreements as Satco alleges. Signify objects to Satco’s proposal because it would require
production of third party confidential information on a timeline that would cause Signify to breach
existing confidentiality obligations with relevant third parties and would cause Signify to breach
existing protective orders with other courts.

        Satco’s proposal should be rejected because it would order third parties, including third
parties that this Court may not have personal jurisdiction over, to take action in this Court. For

3
 https://www.cand.uscourts.gov/wp-content/uploads/forms/model-protective-
orders/CAND_StandardProtOrd.pdf at ¶ 11.
February 17, 2020
Page 7


example, paragraph 22 would order third parties located outside of this judicial district to file for
a protective order in this Court in order to protect their confidential information. Other courts have
recognized that they “cannot order a non-party to abide by the terms of a protective order or to
consent to jurisdiction.” White v. Graceland Coll. Ctr. for Prof'l Dev. & Lifelong Learning, Inc.,
No. 07-2319-CM-GLR, 2008 U.S. Dist. LEXIS 11390, at *5 n.2 (D. Kan. Feb. 14, 2008). Signify
plans to produce third party confidential information in this case, but Satco’s proposed procedure
is improper

        Additionally, Satco’s proposal would force Signify to violate at least one existing
protective order. Satco has requested the production of documents that contain third party
confidential information from Certain LED Lighting Devices, LED Power Supplies, and
Components Thereof, Inv. No. 337-TA-1081 (USITC) (the “1081 Investigation”). Ex. 4 at 10, 12
(Request Nos. 6, 9, 17) 4. The 1081 Investigation has its own protective order that does not allow
Signify to produce certain documents in the present case. Ex. 5. Signify is currently seeking
permission from all of the parties in the 1081 Investigation to amend the 1081 Investigation
protective order so that the requested documents may be produced. Satco’s proposal should be
rejected because, absent amendment to the 1081 Investigation protective order, Satco’s proposal
would force Signify to breach an existing protective order.

                                               /s/Thomas W. Davison
                                               Thomas W. Davison (admitted pro hac vice)

                                               Counsel for Plaintiffs Signify North America
                                               Corporation and Signify Holding B.V.




4
  Parties to the 1081 Investigation that are competitors of Satco, e.g., Feit, are unlikely to agree to
the production of their confidential information to Satco’s non-attorney competitive decision
makers. Thus, an attorneys’ eyes only provision is necessary.
